                 Case 2:20-mj-00053-AC Document 17 Filed 05/29/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-MJ-053-AC
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   ELGUEZ, JEREMY,                                      DATE: May 29, 2020
                                                          TIME: 2:00 p.m.
15                                Defendants.             COURT: Hon. Deborah Barnes
16

17

18          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

19 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on May 27, 2020. The

20 Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule

22 5.1(d) of the Federal Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendant

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would

26 not adversely affect the public interest in the prompt disposition of criminal cases.
27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1.      The date of the preliminary hearing is extended to June 5, 2020, at 2:00 p.m.


      [PROPOSED] FINDINGS AND ORDER                        1
30
                Case 2:20-mj-00053-AC Document 17 Filed 05/29/20 Page 2 of 2


 1         2.      The time between May 29, 2020, and June 5, 2020, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 3         3.      Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 Dated: May 28, 2020

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      [PROPOSED] FINDINGS AND ORDER                    2
30
